ORDER
PER CURIAM.
Arrian Harris (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Mov-ant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief because: (1) Movant’s trial counsel failed to adequately prepare Movant to testify in his own defense; (2) Movant’s trial counsel was -ineffective for failing to object to the admission of State’s Exhibit 19.
We have reviewed the- briefs of the parties and the record on appeal and find the *170motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).